UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7405


MARC PIERRE HALL,

                     Petitioner - Appellant,

              v.

WARDEN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02058-D)


Submitted: May 16, 2019                                           Decided: May 20, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marc Pierre Hall, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Hall v. Andrews, No. 5:18-hc-02058-D

(E.D.N.C. Nov. 5, 2018). We grant Hall’s motion for this court to adopt the exhibits

attached to his Fed. R. Civ. P. 59(e) motion and deny Hall’s motions for appointment of

counsel and for an injunction pending appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2